Citation Nr: 0822366	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-28 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for respiratory disorder, 
claimed as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to July 
1946, and from November 1950 to March 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated July 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claim for 
service connection for respiratory disability claimed as a 
result of asbestos exposure.


FINDING OF FACT

The veteran's current respiratory disability did not begin 
during service and is not otherwise shown to be related to 
any incident of service, including asbestos exposure during 
service.


CONCLUSION OF LAW

Respiratory disability claimed as a result of asbestos 
exposure was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C. F. R. §§ 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

1. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).




	a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008). 

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated March 10, 
2006.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).
 
On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of               
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  

The Board notes that the veteran was given appropriate notice 
according to Dingess in a letter dated March 20, 2006.  To 
the extent there was any error in such notice, since the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned, in regards to these matters, are rendered moot.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

	b.) Duty to Assist  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA medical center 
(VAMC) treatment records, and a VA examination report from 
July 2006.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The veteran 
has not identified any private treatment records he would 
like VA to obtain.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA. 
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II. Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The veteran contends that he has respiratory disability as a 
result of exposure to asbestos while serving in the United 
States Navy.  (See Statement In Support of Claim, February 
2006.)  Specifically, he states that beginning in 1951, while 
serving as a steward mate aboard a Navy ship, he experienced 
shortness of breath due to exposure to asbestos, which he 
claims was "raining down" onto the desk from the lagging 
and insulation above.  (See VA examination, July 2006).  He 
further claims that during service, he continued to complain 
of shortness of breath; however he did not receive any 
medical treatment.  Id.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
The U. S. Court of Appeals has held that VA must analyze an 
appellant's claim of entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols of these guidelines.  Ennis v. 
Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 
3; see also Ennis v. Brown, 4 Vet. App.523 (1993).  It is 
noted that persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolarygneal, 
gastrointestinal, and urogenital cancers, and that the risk 
of developing bronchial cancer is increased in current 
cigarette smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos- 
related disease can develop from brief exposure to asbestos.  
M21-1, Part VI, 7.21(b), p. 7- IV-3 (January 31, 1997).

The Board notes that under the provisions of the M21- 1, Part 
VI, occupations involving asbestos exposure include mining 
and milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.

More recently, the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also, Nolen v. West, 12 Vet. App. 347 (1999); 
VAOGCPREC 4- 2000.
 
The Board notes that a chest x-ray taken at the veteran's 
June 1945 enlistment examination revealed negative findings.  
An x-ray taken in July 1946, at the time of his separation 
from his first period of service, found the chest to be 
"essentially normal."  Prior to enlisting again in November 
1950, the veteran completed a "Report of Medical History" 
dated October 1950, in which he confirmed that he did not 
currently have, and had never to his knowledge had, 
tuberculosis, asthma, pneumonia or shortness of breath.  
While the report of his October 1950 enlistment examination 
reveals that he was physically qualified for active duty, it 
indicates that there were no available facilities in which to 
obtain a chest x-ray.  However, a chest x-ray taken the 
following month, November 1950, reported negative findings.  
In an undated service medical record, chest x-rays revealed 
the presence of fibrocaldific tuberculosis in the right apex.  
The examiner noted that the exact extent of the lesion or the 
presence of activity could not be determined.  Service 
medical records further indicate that a June 1951 chest x-ray 
was evaluated as negative.  A chest x-ray taken at the 
veteran's March 1952 service discharge examination was also 
found to be negative.

Following active service, the evidence of record indicates 
that the veteran neither sought nor received medical 
treatment for respiratory problems until January 2005, when 
he was examined at a VAMC in Grand Island, Nebraska.  While 
the veteran complained of shortness of breath during exertion 
and climbing stairs, the VA examiner noted that his lungs 
were "pretty clear" and did not diagnose any pulmonary 
condition.

In January 2006, the veteran again received treatment at the 
Grand Island, Nebraska, VAMC, where he was screened for 
respiratory problems.  The diagnosis was severe obstructive 
lung defect, history of tobacco abuse and shortness of breath 
on exertion.

In July 2006, the veteran underwent a VA examination as part 
of his service connection claim.  The VA examiner interviewed 
and examined the veteran, and also reviewed his complete 
claims file, including military records, service medical 
records, and prior VA treatment records and examination 
reports.  He determined the following:

*	Although the veteran's in-service x-ray finding of 
tuberculosis, this was without apparent clinical 
disease, current chest x-rays did not reveal any 
residuals of tuberculosis.
*	The veteran's 2005 x-ray at the VAMC revealed no 
residual of tuberculosis, nor did it identify any type 
of fibrosis, pleural plaques, or mesothelioma.
*	The veteran's current chest x-ray showed no residuals of 
tuberculosis.
*	The veteran had no established diagnosis of asbestosis.
*	The veteran had a 49-year history of smoking and a 
diagnosis of tobacco abuse.

The VA examiner noted a diagnosis chronic obstructive 
pulmonary disease (COPD), and found that the veteran was also 
oxygen-dependent because of this condition.  Based on his 
findings that there was a significant history of smoking and 
tobacco abuse, a current diagnosis of COPD, and no x-ray 
evidence of asbestosis or any residuals of tuberculosis, the 
VA examiner concluded that the veteran's current respiratory 
disability was less likely than not related to in-service 
asbestos exposure.

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

In this instance, the VA examiner's medical opinion was based 
on a thorough review of the veteran's claim folder, including 
negative findings of tuberculosis and asbestosis, and his 
nearly 50-year history of smoking.  Furthermore, his opinion 
was very detailed, comprehensive and fully explained the 
reasons and bases for his opinion.  Although the examiner 
considered the veteran's lay report, including his report of 
that his symptoms actually began in service, he nevertheless 
determined that the substantial evidence of record weighed 
against a finding that the veteran's current respiratory 
disability is related to service. 

It should also be noted that following his military service, 
the first evidence of record that the veteran complained of 
or was diagnosed with any pulmonary condition was more than 
50 years after service. (See VA examinations, January 2005 
and January 2006).  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The amount of time that 
passed between service and the first treatment or documented 
complaint of record of respiratory problems is evidence that 
weighs against the veteran's claim.

In addition to the medical evidence, the Board has considered 
the veteran's assertions that his current respiratory 
disability is the result of exposure to asbestos during 
active duty service.  (See Statement in Support of Claim, 
February 2006.)  Certainly, the veteran is competent, as a 
lay person, to report that to which he has personal 
knowledge, such as subjective complaints of respiratory 
problems.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, while the veteran may sincerely believe that his 
respiratory disability is the result of his exposure to 
asbestos during active service, as a lay person, he is not 
competent to render such an etiological opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board has also considered the veteran lay report that his 
respiratory symptoms such as shortness of breath actually had 
their onset in service, and continued thereafter.  As noted, 
the veteran is competent to report subjective complaints of 
that nature, and there is no reason to doubt the veteran's 
sincerity as to his belief that his symptoms had their onset 
in service.  Thus, the Board finds that veteran's lay reports 
of a continuity of symptomatology are entitled to some 
probative weight.  

However, although the veteran is competent to report his 
symptoms, he is not necessarily competent to attribute those 
symptoms to a specific underlying disease or injury, such as 
asbestosis and/or tuberculosis.  See McManaway v. West, 13 
Vet. App. 60, 66 (1999) (holding that, where there is 
assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom.  McManaway v. 
Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).

In this case, a competent VA examiner considered the 
veteran's lay report that his symptoms had their onset in 
service.  That examiner also considered in-service x-ray 
findings of tuberculosis.  Nevertheless, based on the 
veteran's significant history of smoking and tobacco abuse, 
his current diagnosis of COPD, and the absence of recent x-
ray evidence of asbestosis or any residuals of tuberculosis, 
the VA examiner concluded that the veteran's current 
respiratory disability was less likely than not related to 
in-service asbestos exposure.  The Board finds that this 
opinion is the most probative evidence of record as to the 
relationship between his current disability and service, and 
ultimately outweighs the veteran's lay reports of continuity 
of symptomatology since service.

The Board notes in passing that the veteran has not 
specifically contended that in-service tobacco use is 
responsible for the current COPD.  In any event, however, the 
law mandates that [for claims received by VA after June 9, 
1998] a disability will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to a veteran's use of tobacco products during 
service. See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 
3.300(a) (2007).

Accordingly, the Board concludes that the preponderance of 
the evidence does not support the veteran's claim of 
entitlement to service connection for respiratory disability 
claimed as a result of asbestos exposure.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt rule enunciated in 
38 U.S.C.A. § 5107(b).  However, as there is not an 
approximate balance of evidence, that rule is not applicable 
in this case.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for respiratory disability 
claimed as a result of asbestos exposure is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


